Citation Nr: 0502206	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  98-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

3.  Entitlement to an effective date prior to August 15, 
1997, for the assignment of a 10 percent evaluation for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969. 

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from November 1997 and March 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The veteran testified in 
support of these claims at a hearing held at the RO in 
January 1999.

The veteran also initiated an appeal of the RO's August 2002 
rating decision denying entitlement to a total disability 
evaluation based on individual unemployability.  However, 
after the RO issued a statement of the case in response, the 
veteran did not submit a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or any other document that could be 
construed as a substantive appeal perfecting his appeal with 
regard to that issue.  Since then, the RO has not certified 
for appeal, and the veteran has not offered any argument or 
evidence pertinent to, this issue.  Moreover, there is no 
indication that the veteran is of the belief that this issue 
is in appellate status.  Therefore, even though the RO 
included this issue in a December 2003 statement of the case, 
the issue is not in appellate status and any failure to 
discuss it is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims. 

2.  Since the veteran filed his claim for a higher initial 
evaluation, his PTSD has varied in severity, causing, at 
worst, serious, but not total, occupational and social 
impairment due primarily to intrusive recollections, 
flashbacks and nightmares of Vietnam, sleeping difficulties, 
mood disturbances, and impaired impulse control. 

3.  The veteran's internal and external hemorrhoids are 
moderately severe, causing periodic bleeding and 
necessitating self-treatment, but they have never been 
associated with anemia or fissures. 

4.  Neither the veteran's PTSD disability picture, nor his 
hemorrhoid disability picture markedly interferes with his 
employability or causes frequent periods of hospitalization 
thereby rendering impractical the application of the regular 
rating schedule standards.

5.  The RO granted the veteran service connection for 
hemorrhoids and assigned that disability a noncompensable 
evaluation in a rating decision dated May 1969.    

6.  The RO notified the veteran of its May 1969 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board. 

7.  On August 15, 1997, the veteran's representative filed a 
written statement, which can be construed as an informal 
claim for an increased evaluation for his service-connected 
hemorrhoids.    

8.  It was not factually ascertainable that the veteran's 
hemorrhoids were 10 percent disabling during the year 
preceding August 15, 1997. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2004). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2004).

3.  The criteria for entitlement to an effective date prior 
to August 15, 1997, for the assignment of a 10 percent 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 
5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA applies to the claims now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, which informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
held that, in what can be considered a fourth element of the 
requisite notice, under 38 C.F.R. § 3.159(b), VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.  The Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Id. at 120, 122-124. 

In this case, the RO provided the veteran such notice in 
February 2004, after initially denying the veteran's claims.  
However, given that notice was not mandated at the time of 
the initial RO decisions, it was not error to furnish the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the express requirements of the law 
as found by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.

In its February 2004 notice, the RO acknowledged the 
veteran's pending appeal and identified the information and 
evidence still needed to support his claims.  The RO also 
informed the veteran of the status of his claims, advised him 
of the evidence VA was responsible for obtaining in support 
of those claims, identified the records it had requested on 
the veteran's behalf, and indicated how the veteran could 
help VA in fulfilling its duty to assist.  The RO explained 
that it would make reasonable efforts to assist the veteran 
in obtaining relevant records, including those not held by a 
federal agency or in the custody of private health care 
providers, if the veteran identified the source(s) of such 
records.  The RO emphasized that, ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent evidence. 

In addition, in rating and hearing officer decisions dated 
November 1997, March 1998, April 1999, and September 2000, 
letters dated September 1997, January 1999 September 1999, 
October 1999, and March 2000, statements of the case issued 
in July 1998 and December 1998, and supplemental statements 
of the case issued in December 1999, September 2000, August 
2002, and July 2004, the RO informed the veteran of the VCAA.  
The RO asked the veteran to send the RO copies of any 
pertinent treatment records, or alternatively, to identify 
with specificity any pertinent records that were outstanding 
and sign the enclosed forms authorizing the release of such 
records so that the RO could obtain them and associate them 
with the claims file.  The RO identified evidence it had 
already requested in support of the veteran's claims.  As 
well, the RO notified the veteran of the evidence needed to 
support his claims and explained to him the reasons for which 
his claims had been denied, the evidence it had considered in 
denying those claims, and the evidence still needed to 
substantiate those claims.  The RO also provided the veteran 
the law and regulations pertinent to his claims, including 
those governing VA's duties to notify and assist.  



B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the evidence 
the veteran identified as being pertinent to his claims, 
including VA and private treatment records.  The RO also 
conducted further medical inquiry in an effort to 
substantiate the veteran's claims for higher evaluations by 
affording the veteran VA examinations, during which examiners 
addressed the severity of the veteran's PTSD and hemorrhoids.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Inasmuch as VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claims

A.  Higher Evaluations

The veteran seeks an initial evaluation in excess of 70 
percent for his service-connected PTSD and an evaluation in 
excess of 10 percent for his service-connected hemorrhoids.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



1.  PTSD

In written statements submitted during the course of this 
appeal and during VA examinations and a hearing held at the 
RO in January 1999, the veteran alleged that the 70 percent 
evaluation initially assigned his PTSD did not accurately 
reflect the severity of his PTSD symptoms.  He indicated that 
the symptoms of this disability, outlined below, necessitated 
monthly treatment and the daily use of medication and caused 
him to lose his job and end his marriage. 

The RO has evaluated the veteran's PTSD as 70 percent 
disabling pursuant to Diagnostic Code 9411, which is governed 
by the General Rating Formula for Mental Disorders.  That 
code provides that a 70 percent evaluation is assignable 
where symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assignable for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2004).

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's PTSD disability picture does 
not more nearly approximate the criteria for an evaluation in 
excess of 70 percent under the criteria of Diagnostic Code 
9411. 

As previously indicated, the veteran had active service from 
February 1967 to February 1969.  During this time period, he 
did not express complaints associated with his mental state 
and no examiner diagnosed a mental disorder.  On separation 
examination conducted in February 1969, an examiner noted a 
normal clinical psychiatric evaluation.    

After discharge, beginning in 1997, the veteran sought VA and 
private treatment for psychiatric complaints and underwent VA 
examinations.  From 1997 to 1998, the veteran participated in 
private therapy at M&S Clinical Services and Acacia Clinic.  
Such therapy was noted to be necessary due to employment 
stressors and diagnoses of PTSD and major depression 
secondary to military service in Vietnam and dysthymic 
disorder.  During sessions, the veteran reported that he had 
been working for the postal service for 20 years, had also 
worked as a barber, had been married for 20 years, but was 
divorced, and had three children, two of whom were in his 
partial custody.  

The veteran also reported, or therapists noted, the following 
symptoms: a depressed mood; flat or sad affect; fair insight 
and judgment; tension; crying spells; sleeping and 
concentration difficulties; social isolation or alienation 
and a lack of support; employment conflict; rage; a lack of 
motivation; an inability to trust others; hypervigilance; 
flashbacks; agitation, anger and irritability; and some 
feelings of suicide.  As well, examiners assigned Global 
Assessment of Functioning (GAF) scores of 50 and 55-60 and 
prescribed medication.  In February 1997, one such therapist 
contacted the veteran's employer and indicated that the 
veteran's condition warranted an opportunity for him to leave 
the employment premises after advising his supervisor that he 
was unable to function due to stress.  From March 1997 to 
August 1997, examiners noted some improvement in the 
veteran's symptoms.  

During a VA PTSD examination conducted in January 1998, the 
veteran reported that he was working as much as possible, 
primarily part-time, at his cousin's barber shop, and that 
his primary socialization involved therapy and spending time 
with his children.  He also reported intrusive thoughts of 
Vietnam, sleeping difficulties, irritability, difficulties 
trusting others and feeling love toward others, crying 
spells, a tendency to withdraw from others, a depressed mood, 
and anxiety.  He indicated that during the past year, his 
symptoms had worsened, causing him to miss 10 to 15 hours of 
work weekly.  He also indicated that, with regard to his 
part-time work as a barber for a family member, the hours 
were flexible and he was able to maintain his employment.  

The examiner noted that the veteran moved slowly and appeared 
quite anxious, was teary during the interview, and had 
logical and unimpaired thought processes and communication.  
The veteran denied delusions, hallucinations, and current 
homicidal and suicidal thoughts, ideations or plans, but 
indicated that he had had thoughts of suicide in the past.  
He was oriented times three, showed difficulty specifying 
dates, places and times of past events, had a dysphoric mood, 
significant impairment with regard to short-term and long-
term memory, and a logical rate and flow of speech, and 
denied panic attacks and impulse control problems.  The 
examiner assigned the veteran's PTSD GAF scores of 55 (past 
year) and 52 (current). 

In December 1998, the United States Postal Service notified 
the veteran of a proposal to remove him from employment.  
Apparently, during the prior month, the veteran was working 
the window when a female customer expressed dissatisfaction 
with the service.  An argument ensued, but instead of 
diffusing the situation, the veteran escalated it by swearing 
at the customer.  By so doing, the veteran allegedly violated 
the post service's policy on zero tolerance for violence and 
disruption in the workplace.  

From May 1998 to November 1999, the veteran received 
outpatient treatment at a VA facility for psychiatric 
complaints.  During sessions, he reported that he was in 
contact with his children and one of his mother's sisters, 
was close to one brother, lived alone, worked part-time as a 
barber, and was involved in his church and with group 
therapy.  He also reported sleeping difficulties, flashbacks, 
nervousness, a depressed mood, poor relationships, a tendency 
to hear voices, and suspiciousness.  Examiners noted 
tearfulness, mild depression, and a blunted affect and 
assigned the veteran's PTSD GAF scores of 45 and 70.  In 
1999, the veteran reported that he felt better after having 
refilled his medication and one examiner noted improvement in 
the veteran's symptoms.

In February 1999, the veteran underwent a VA mental disorders 
examination, during which he reported that he lived alone, 
stayed in touch with his mother and father, had been fired 
from the post office, was no longer working as a barber due 
to the absence of a license, had borrowed money to apply for 
such a license, worked odd jobs for money, including 
shoveling snow and driving trucks, and was not involved in 
any romantic relationship.  He also reported that he saw a 
psychiatrist once every two months for medication management 
and was soon planning to start PTSD therapy.  He described 
his day as involving reading the news, walking by the lake, 
eating a snack and one formal meal, watching television, and 
sitting in the room staring.  He indicated that he had 
sleeping difficulties, nightmares, crying spells, a lack of 
interest in relationships and sports, anger, mood 
disturbances, thoughts of suicide, but no intention or 
attempts, a past intention to commit homicide, and a tendency 
to avoid malls, crowds, situations where people were walking 
behind his back, and stimuli that reminded him of Vietnam.

The examiner noted that the veteran was well groomed, had no 
evidence of a formal thought disorder, had a noticeable 
latency with regard to his responses, appeared to have little 
energy and interest, was alert and oriented times three, and 
had a grossly intact memory, a constricted affect, and a 
dysthymic mood.  The examiner also noted that the veteran 
felt detached and estranged from everyone and had sleeping 
difficulties, irritability, anger outbursts and 
hypervigilance.  He assigned the veteran's PTSD and major 
depression a GAF score of 50 and indicated that the veteran 
was unemployed and divorced and lacked social support.

The veteran continued to receive outpatient treatment at a VA 
facility for psychiatric complaints in 2000.  During 
treatment visits, the veteran reported that he was feeling 
better.  He noted that he was still experiencing psychiatric 
symptoms, but that they were less severe.  

In July 2000, the veteran underwent a VA mental disorders 
examination, during which he reported many of the same 
symptoms reported during the February 1999 VA mental 
disorders examination.  In addition, he indicated that he 
worked only occasionally for his cousin and as a 
loader/unloader during his days off from work.  He indicated 
that he was able to do such work only after isolating himself 
and that he was not able to maintain gainful employment.  He 
noted that he feared his capacity for violence.  He reported 
that his medication had improved some, but not most, of the 
symptoms associated with his PTSD.  
 
The examiner noted that the veteran cried during the 
interview.  He also noted intrusive thoughts, a labile mood, 
periods of severe depression and intense anger, difficulty 
socially and at work, irritability, increased startle 
responses, and a tendency to avoid situations where he would 
be subjected to memories of Vietnam.  The examiner assigned 
the veteran's PTSD and major depression GAF scores of 45 to 
49 and indicated that the veteran had few friends and was 
unable to maintain gainful employment.

During VA outpatient treatment visits from 2001 to 2004, the 
veteran reported that he would no longer participate in group 
therapy as the discussions reminded him of Vietnam.  He also 
reported that his two teenage sons were staying with him 
during the summer, and that together, they jogged and played 
football.  He also reported that he attended church nearly 
every day and, at one point in 2004, took a ten hour road 
trip to Memphis.  He indicated that he still had depression, 
sleeping difficulties, nightmares, a tendency to lose his 
temper, and suspiciousness, felt the need to isolate himself, 
and did not trust others.  In 2003, an examiner noted that 
the veteran was having a fairly good response to medication.  
In 2004, another examiner noted that the veteran had not 
improved much recently.  Due to the death of his parents in 
2003, he experienced a prolonged period of grief.

During a VA review examination for PTSD conducted in March 
2004, the veteran reported that he had not been employed 
since his last examination.  He indicated that after being 
fired from the post office, he worked part time as a barber 
until the barber shop closed.  Thereafter, he did not feel 
that he could apply for other jobs as he was unable to be 
around others and drifted away.  He noted that he had tried 
to volunteer for his church, but had difficulty getting along 
with others.  He also noted that he had no friends or 
significant others, did not want to get involved in a 
relationship, lived alone, but felt like his church provided 
him some support, and went to sporting events, but left if he 
felt confined.  He reported intrusive thoughts, nightmares, 
jumpiness, a tendency to avoid situations that reminded him 
of Vietnam, including group therapy, and hyperarousal.    

The examiner noted that the veteran was neatly groomed with 
good hygiene, had appropriate behavior, but difficulty making 
eye contact, limited speech, appropriate range and modulation 
of affect, and a very anxious and sad mood, was tearful, 
expressed anxiety regarding the interview process, and had 
appropriate thought processes and content and coherent and 
goal-directed thoughts.  The veteran denied auditory and 
visual hallucinations and suicidal and homicidal ideations.  
He was oriented times three and capable of abstract thought 
and had a grossly intact memory.  The examiner assigned the 
veteran's PTSD a GAF score of 40 (past year and current).   

The above evidence of record establishes that since the 
veteran filed his claim for a higher initial evaluation for 
PTSD, his PTSD has varied in severity.  However, at its 
worst, this disability has caused serious, but not total, 
occupational and social impairment due primarily to intrusive 
recollections, flashbacks and nightmares of Vietnam, sleeping 
difficulties, mood disturbances, and impaired impulse 
control. 

Medical professionals have assigned the veteran's PTSD 
(occasionally in conjunction with his major depression, which 
one medical professional related to the veteran's military 
service in Vietnam) GAF scores ranging from 40 to 70.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2003), GAF scores of 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  GAF scores of 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores of 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  These definitions confirm that, 
during the last eight years, the veteran's PTSD symptoms have 
caused mild to major impairment, but most often have been 
shown to be seriously disabling.    

With regard to occupational impairment, the evidence 
indicates that the veteran was fired from his job at the post 
office in 1998 due to an incident involving a lack of impulse 
control.  However, after that occurred, the veteran worked 
part time as a barber, shoveling snow, driving trucks, and 
loading and unloading.  By his own admission, the veteran 
initially stopped working in the first position because he no 
longer had a license.  Someone then loaned him money to 
reapply for such a license.  Later, the barber shop closed.  
When this occurred, the veteran chose not to pursue other 
employment.  In July 2000, a VA examiner indicated that the 
veteran was unable to maintain gainful employment; however, 
the clinical findings upon which the examiner relied in 
making this determination did not support such a finding.  At 
that time, the veteran was working, albeit part time, in 
several positions.  

With regard to social impairment, the evidence indicates 
that, although the veteran tends to isolate himself from 
others, he still participates in some social activities.  He 
has good relationships with certain family members, often 
attends church, goes to sporting events, and has recently 
taken at least one trip outside the home.   

Finally, no medical professional has attributed the veteran's 
occupational and social impairment to gross impairment in 
thought processes or communication, delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, an inability to perform 
activities of daily living, disorientation to time and place, 
or memory loss for names of close relatives, own occupation 
or own name.  Rather, the veteran's thought processes and 
communication have consistently been found to be appropriate.  
Moreover, in eight years, the veteran only twice reported 
hearing voices and having violent thoughts toward others and 
that was over a short span of several months.  As well, he 
never reported wanting to hurt himself or having difficulty 
with daily tasks, and on every examination, he was oriented 
times three.  Once, an examiner noted that the veteran had 
significant impairment in short-term and long-term memory, 
but not with regard to the veteran's name or the names of his 
family members or his occupation.  

Inasmuch as the evidence does not establish that the 
veteran's PTSD causes both total occupational impairment as 
well as total social impairment due to symptoms such as those 
noted in the previous paragraph, the Board may not assign the 
veteran's PTSD a schedular evaluation in excess of 70 percent 
pursuant to Diagnostic Code 9411.    

2.  Hemorrhoids

In written statements submitted during the course of this 
appeal and during VA examinations and his January 1999 
hearing, the veteran alleged that the 10 percent evaluation 
assigned his hemorrhoids did not accurately reflect the 
severity of the symptoms associated with his hemorrhoids.  He 
indicated that this disability had worsened since he filed 
his claim, causing periodic bleeding and fecal leakage and 
necessitating the use of sitz baths and vitamins daily and 
over-the-counter medication twice to thrice weekly.  

The RO has evaluated the veteran's hemorrhoids as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  During the course of this appeal, effective July 2, 
2001, VA amended this regulation, which governs ratings of 
digestive system disabilities, including hemorrhoids.  See 66 
Fed. Reg. 29,488 (May 31, 2001) (codified at 38 C.F.R. § 
4.114, Diagnostic Codes 7311-7354 (2004)). 

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of the case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, neither 
version of the regulation is more favorable to the veteran 
because VA did not amend the criteria of Diagnostic Code 
7336, pursuant to which the RO evaluated the veteran's 
hemorrhoids.  Since the veteran filed his claim for an 
increased evaluation for hemorrhoids, that code has provided 
that a noncompensable evaluation is assignable for external 
or internal hemorrhoids that are mild or moderate.  A 10 
percent evaluation is assignable for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is assignable for external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's hemorrhoid disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent.  

During active service from February 1967 to February 1969, 
the veteran sought treatment on multiple occasions for 
persistent hemorrhoids that reportedly caused occasional 
bleeding after bowel movements.  Examiners noted large, non-
tender hemorrhoids protruding from the anus.  They prescribed 
medication and recommended sitz baths and indicated that 
surgery was unnecessary.  On separation examination conducted 
in February 1969, an examiner noted a normal clinical 
evaluation of the anus and rectum.    

Since discharge, the veteran has received VA outpatient 
treatment and undergone VA examinations.  During a VA special 
surgical examination conducted in April 1969, the veteran 
reported pain and itching about the rectum and frequent 
streaks of bright red blood on his stools after defecation.  
He indicated that, in the past, he had had minimal treatment, 
including warm water soaks, for these symptoms.  The examiner 
noted an intact sphincter, a symmetrical and soft prostate 
with no nodules or masses, and a suggestion of a few internal 
hemorrhoids.  He recommended suppositories, frequent sitz 
baths and stool softeners and noted that, if such treatment 
was unsuccessful, he would then recommend surgical 
intervention.  

During a VA rectum and anus examination conducted in October 
1997, the veteran reported that, over the past ten years, he 
had not sought medical treatment for his hemorrhoids, but had 
self treated them with over-the-counter medication and sitz 
baths.  He indicated that he had external hemorrhoids that 
protruded, soreness of the rectum, two to three days of 
bleeding once or twice weekly, and a tendency to soil his 
underwear daily.  He further indicated that he was able to 
work as a barber, but felt sore buttocks while doing so.  The 
examiner noted no evidence of dehydration, malnutrition or 
anemia and no problems of the abdomen with stools twice daily 
and stable weight.  The examiner also noted active bowel 
sounds, four external hemorrhoids the size of pumpkin seeds, 
no evidence of inflammation, thrombosis or localized 
tenderness at the site of those hemorrhoids, and two large 
internal hemorrhoids protruding from the rectal canal with 
pink surface, punctuate erosion, and redundant tissue, but no 
active bleeding.  There was no evidence of polyps, rectum 
tenderness, abscesses or fistulas, or inflammation 
surrounding the rectum.  The veteran had normal sphincter 
tone.  The examiner diagnosed internal and external 
hemorrhoids, symptomatic, and characterized those hemorrhoids 
as moderately severe.  

In May 1998, the veteran was seen at a VA facility for 
internal protruding hemorrhoids.  The examiner indicated that 
they were reducible and that there was no edema or pain.  He 
prescribed medication.   

During a VA intestines examination conducted in February 
1999, the veteran reported that he had bleeding hemorrhoids, 
including two to three weeks of bright red blood in the 
rectum, a feeling that the hemorrhoids were popping out of 
his rectum, and a need to push them back into his rectum.  He 
indicated that he treated these hemorrhoids with preparation 
H twice to thrice weekly and sitz baths almost daily.  He 
denied any associated fatigue, fever, chills, pain, or 
urinary stool incontinence.  The examiner noted extensive, 
peanut-sized external hemorrhoids throughout the rectum with 
no thrombosis or localized tenderness, no internal 
hemorrhoids, no rectal bleeding, abscesses, fistulas, or 
inflammation surrounding the rectum, normal rectal tone, and 
hemoglobin and hematocrit within normal limits.  The examiner 
diagnosed hemorrhoids, no active flare at the time.   

In July 2002, the veteran underwent a flexible sigmoidoscopy 
at a VA facility.  The examiner noted normal sphincter tone, 
no skin tags, masses, polyps, or lesions, large external 
hemorrhoids and Grade I internal hemorrhoids.  He recommended 
a repeat procedure in five years, annual fecal occult blood 
testing, and the use of preparation H.  The veteran declined 
a surgical consultation for a hemorrhoidectomy.  

During a VA rectum and anus examination conducted in March 
2004, the veteran reported that he treated his hemorrhoids 
with daily five to ten minute soaks in warm water and daily 
vitamins that softened his stools and helped him avoid 
constipation.  He reported associated bleeding, primarily 
when he wiped with harsh tissue, and chronic fecal leakage 
necessitating the daily use of pads.  He denied any 
surgeries.  The examiner noted a nontender, nondistended 
abdomen with positive bowel sounds, fecal leakage in the 
veteran's underwear, but no pads or tissue, a normal-sized 
lumen, normal sphincter control, no skin tags, two large, 
quarter-sized external hemorrhoids that were not thrombosed 
or associated with bleeding, and no signs of anemia or 
fissures.   

Since the aforementioned examination, the veteran has once 
sought VA treatment for hemorrhoids.  At that time, he 
reported no complications.

The above evidence establishes that the veteran has frequent 
recurrences of large internal and external hemorrhoids, which 
one examiner has characterized as moderately severe.  These 
hemorrhoids cause periodic bleeding and fecal leakage and 
necessitate self treatment, but have never been associated 
with anemia or fissures.  

Based on the showing of fecal leakage, in a rating decision 
dated July 2004, the RO granted the veteran service 
connection for impairment of anal sphincter control 
associated with hemorrhoids and assigned that disability a 10 
percent evaluation.  As previously indicated, the only other 
symptom associated with the veteran's hemorrhoids is periodic 
bleeding.  No medical professional has indicated that the 
bleeding is persistent or that anemia or fissures are 
associated therewith.  Inasmuch as the existence of such 
symptoms are necessary to satisfy the criteria for an 
increased evaluation under Diagnostic Code 7336, the Board 
may not assign the veteran's hemorrhoids such an evaluation 
in this case.  



3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded increased 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1 (2004).  At present, 
however, the 70 percent evaluation initially assigned the 
veteran's PTSD and the 10 percent evaluation currently 
assigned his hemorrhoids are the most appropriate given the 
medical evidence of record.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate either disability at issue in this 
appeal.  The evidence does not establish that either of these 
disabilities, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 70 percent 
for PTSD and an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  In reaching this decision, 
the Board considered the complete history of the disabilities 
at issue as well as the current clinical manifestations and 
the effect these disabilities have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In 
addition, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there was not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Inasmuch as the preponderance of the 
evidence is against these claims, they must be denied.



B.  Earlier Effective Date

In written statements submitted during the course of this 
appeal and during his January 1999 hearing, the veteran 
alleged that, when the RO increased the evaluation assigned 
the veteran's hemorrhoids to 10 percent, it should have 
assigned that evaluation an effective date of 1970, or some 
other date prior to August 15, 1997.  He contended that 1970 
was the year he filed a claim for service connection for 
hemorrhoids and that, at that time, the medical evidence 
showed that his hemorrhoids were 10 percent disabling.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Except as 
otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).  

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 10 
percent evaluation at issue in this case depending on the 
facts:

(1) if an increase in disability occurred after the claim 
was filed, the date that the increase was shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded the claim by a 
year or less, the date that the increase was shown to have 
occurred (date increase was factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded the claim by 
more than a year, the date that the claim was received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
10 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  38 C.F.R. 
§ 3.155(a) (2003); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2004).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2004).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2004).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2004).

In this case, in a rating decision dated May 1969, the RO 
granted the veteran service connection for hemorrhoids and 
assigned that disability a noncompensable evaluation.  The RO 
notified the veteran of its May 1969 decision and of his 
appellate rights with regard to that decision.  The veteran 
did not, however, appeal it to the Board.  The May 1969 
decision is thus final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. § 3.104, 19.118, 19.153 (1969). 

From the date of the RO's May 1969 rating decision to August 
15, 1997, the veteran submitted no documentation to the RO 
that referred to his hemorrhoids.  On that date, the RO 
received from the veteran's representative a written 
statement that can be construed as an informal claim for an 
increased evaluation for hemorrhoids.  In a rating decision 
dated November 1997, the RO increased the evaluation assigned 
that disability from 0 to 10 percent, effective from August 
15, 1997.  The veteran then appealed the effective date 
assigned the 10 percent evaluation. 

According to the aforementioned facts, the veteran's claim 
for an increased evaluation for hemorrhoids has been pending 
since August 15, 1997.  This is the effective date of the 10 
percent evaluation assigned the veteran's hemorrhoids.  
Therefore, under Harper, 10 Vet App at 126, for the veteran 
to prevail in his claim of entitlement to an effective date 
prior to August 15, 1997, the evidence must establish that 
his hemorrhoids first became 10 percent disabling during the 
year preceding the August 15, 1997 claim.  38 C.F.R. § 
3.400(o)(2).  

To make this determination, it is necessary to review the 
rating schedule for guidance in evaluating hemorrhoids.  
During the year preceding August 15, 1997, the rating 
schedule provided that a 10 percent evaluation was assignable 
for external or internal hemorrhoids that were large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1996). 

According to these criteria, the Board finds that it was not 
factually ascertainable that the veteran's hemorrhoids became 
10 percent disabling during the year preceding August 15, 
1997.  Rather, as shown above, during that time period, the 
veteran did not report any complaints associated with, or 
receive treatment for, his service-connected hemorrhoids.  In 
fact, the claims file includes no medical evidence dated 
during, or which refers to, that time period. 

Based on the foregoing finding, the Board concludes that the 
criteria for an effective date prior to August 15, 1997, for 
the assignment of a 10 percent evaluation for hemorrhoids 
have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against the 
claim, it must be denied.  

ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.  

An evaluation in excess of 10 percent for hemorrhoids is 
denied.

An effective date prior to August 15, 1997, for the 
assignment of a 10 percent evaluation for hemorrhoids is 
denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


